Title: To George Washington from Major General Steuben, 22 July 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


					
						Sir—
						West point 22d July 1780
					
					To avoid all disorders which may result from drawing by seperate Corps, I proposed in my last Letter to your Excellency, that the Light Infantry should draw nothing as a Seperate Corps, except their Rations, distributed by a Commissary Their Forage—by a Forage Master, and their Amuniton by a Conductor, who are to be appointed particularly for the Light Infantry—The Arms—Accoutrements, Camp Equipage, Cloathing, and even the Pay, will be furnished by each Regt, to which the Company belongs; for this purpose the Quarter Master of each Battallion of Light Infantry will keep Books & Accounts with the Quarter Masters of each Regiment to which the Company belongs.
					For Instance—the first Regiment of Pennsylvania, furnish’s one Company to the first Battallion of Light Infantry—then this Regiment furnish’s for its Company, one Horseman’s Tent, for the Officers, 8 Common Tents for the noncommissioned Officers, and Privates, 8 Camp Kettles, & the other Equipage in proportion, & the same with respect to the Cloathing &c.
					I submit to your Excellency whither it will not be necessary, to publish the Arrangement in General Orders, before the Batalions are formed; in order that the Chiefs of Departments, may be acquainted therewith.
					An other object before the formation of this Corps, is, to determine in which order, the Battalions are to be posted, in order of Battle, to avoid all disputes of Rank & posts of honor.
					By the inclosed arrangement the Geographical order, adopted in the Army, will be nearly complied with except the 3 Companies of New Hampshire, which are to be incorporated in a Battalion, with those of New York.
					The order will be thus—1st Batt. 8 Companis Pennsa 2 [Batt.] 4 Compans. Jersey. 2 of Hands & 2 of Starks 3 [Batt.] 2 Comps. of Clinton 3 of N.Y. State Regts 3 N. Hamshire 4 [Batt.] 8 Comps. Connecticut 5 [Batt.] 8 Comps. Massachuts 6 [Batt.] 8 Companies Massachusets.
					If you approve this Arrangement the first and second Battalions, will be composed out of the five Brigades, which are with your Excllency,

and the other Four will be formed out of the Eight Brigades here under General Howe.
					I have no doubt, but that the first Battalion of Light Infantry, furnished by the two Pennsylvania Brigades, can & will be properly composed—the Second furnish’d by the Brigade’s of Jersey, Hand, & Stark; may be equally so—and as for the four Battalions here, I will take all the pains in my power, to form them in such a manner as to meet your Excellency’s approbation.
					If it is possible my Dear Genl, that our whole Light Infantry, could be uniformly cloathed, in Linnen Hunting Shirts, and Overalls, and have small round Hatts, cocked up one side, & good sh⟨oes⟩ it would be the most convenient uniform for the season, & even for the appearance, that we can procure for them.
					I will give orders here, that all the Light Infantry shall be compleated with Bayonetts, and would be much obliged to your Excellency to have orders Issued to the same purpose, for those with you. I am with much esteem Your Excellency’s most Obedt humble Servant
					
						steuben
					
				